Exhibit 10.48

 

January 3, 2003

 

 

Tier Technologies, Inc.

1350 Treat Boulevard

Suite 250

Walnut Creek, CA 94596

 

Attention: James L. Bildner, Chairman & CEO

 

Ladies and Gentlemen:

 

This letter documents our agreement regarding certain revisions to my Employment
Agreement with Official Payments Corporation, dated as of July 18, 2002 (the
“Original Agreement” and, as amended by this letter, the “Agreement”).  Except
as specifically amended herein, all other terms of the Original Agreement shall
remain in full force and effect.

 

1)                                      The third sentence of the preamble shall
be amended in its entirety to read as follows: “The end of the term of this
Agreement is for the period from the Effective Date to May 15, 2003, unless
sooner terminated.”

 

Section 1.2 of the Agreement shall be amended and supplemented by adding the
following text:  “In addition to the one-time bonus payment to be made on
January 15, 2003, Employee will be eligible to receive an additional one-time
bonus payment in the amount of $250,000, net of applicable withholdings and
deductions.  Payment of this additional one-time bonus will be made on May 15,
2003 and is contingent upon Employee being actively employed by the Company as
of May 15, 2003 or having been terminated by the Company for any reason other
than “for cause” as defined in Section 2.1(a) (including, without limitation, by
reason of Employee’s death or disability), prior to May 15, 2003. Employee will
not be eligible for such bonus if he resigns or if the Company terminates his
employment for cause prior to May 15, 2003.”

 

Please confirm your agreement with the foregoing terms by signing the
acknowledgment below.

 

 

 

Very truly yours,

 

 

 

 

 

/s/ Michael P. Presto

 

 

 

 

 

 

Michael P. Presto

 

 

 

Acknowledged and Agreed:

 

 

 

TIER TECHNOLOGIES, INC.

 

 

 

By:

/s/ Laura B. DePole

 

 

Print Name:

Laura B. DePole

 

 

Title:

CFO/Secretary

 

 

--------------------------------------------------------------------------------